     Case 3:20-cv-00786-K Document 18 Filed 07/28/20      Page 1 of 22 PageID 234



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

PHILIP JAMES,                             §
                                          §
              Plaintiff,                  §
                                          §
v.                                        §        Civil Action No. 3:20-CV-0786-K
                                          §
ALLSTATE FIRE AND CASUALTY                §
INSURANCE COMPANY, AND                    §
EDUARDO TORRES A/K/A EDDIE                §
TORRES,                                   §
                                          §
              Defendants.                 §

                     MEMORANDUM OPINION AND ORDER

        Before the Court are Defendants Allstate Fire and Casualty Insurance Company

(“Allstate”) and Eduardo Torres’ Motion to Dismiss (Doc. No. 4) and Plaintiff Phillip

James’ Motion to Remand (Doc. No. 6). After reviewing the Motions, Defendants’

Response to the Motion to Remand, Plaintiff’s Reply to Defendants’ Response to the

Motion to Remand, relevant caselaw, and the record, the Court GRANTS Plaintiff’s

Motion to Remand because a state court could find that a judgment establishing an

insured’s legal entitlement to Underinsured or Uninsured Motorist (“UI/UIM”)

benefits is not a condition precedent to stating a claim under Texas Insurance Code §

541.060. Because Plaintiff has alleged facts that provide a “reasonable basis” for a

Court to find that Defendants’ liability was “reasonably clear,” the claim of bad faith

settlement practices against Torres was properly before the state court. Because



                                               1
  Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 2 of 22 PageID 235



Plaintiff properly alleged a claim against a non-diverse defendant, the Court lacks

diversity jurisdiction and is required to remand the case. Because the Court grants

Plaintiff’s Motion to Remand, Defendants’ Motion to Dismiss is DENIED AS MOOT.

             I.     Facts and Procedure

      On May 29, 2019, Plaintiff Phillip James, a Texas citizen, was involved in a 3-

car crash when John Doe performed an improper lane change, causing a second car to

collide with Plaintiff’s car while sending John Doe’s vehicle airborne. John Doe’s vehicle

landed on top of Plaintiff’s vehicle, at which point John Doe fled the scene. Plaintiff

sustained serious injuries from the accident. Because John Doe fled, he is unidentifiable

for the sake of insurance coverage. This led Plaintiff to file a claim for UI/UIM benefits

with Allstate, his insurer. UI/UIM benefits, which insurers are offered to require under

the Texas Insurance Code, apply when the damages of the insured are more than the

coverage provided by the tortfeasor. Brainard v. Trinity Universal Ins. Co., 216 S.W.3d

809, 812 (Tex. 2006) (“A motorist is underinsured if his or her liability insurance is

insufficient to pay for the injured party's actual damages.”). In his claim, Plaintiff

requested as damages: past and future healthcare expenses, past and future lost wages

and earning capacity, property damage and loss of use of Plaintiff’s vehicle, past and

future physical pain and suffering, past and future physical impairment, and past and

future mental anguish.

      On November 14, 2019, Plaintiff sent a package of all documents necessary to

evaluate Plaintiff’s claim to Allstate which included bills for past medical treatment


                                                 2
  Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 3 of 22 PageID 236



totaling over $29,000, including over $18,000 related to the emergency room visit on

the date of the collision. Allstate, a citizen of Illinois, assigned the case to insurance

adjuster Eduardo Torres, a citizen of Texas. On December 12, 2019, Torres responded

to Plaintiff’s demand by offering $17,459.04, which was more than $11,000 less than

the requested medical costs. On December 16, 2019, Plaintiff’s counsel sent a letter to

Allstate rejecting the offer and asking Allstate’s adjuster to provide a reasonable

explanation of the basis for his offer as required by the Texas Insurance Code. On

January 8, 2020, Torres responded to Plaintiff’s December 16, 2019 letter by raising

his offer by $1,000, to a total of $18,459.04. As for the explanation, Torres stated that

“the emergency room bill had multiple diagnostic charges that were highly priced.” At

the time of filing suit, no other explanation has been provided.

      Plaintiff filed a declaratory judgment action against Defendants in 298th District

Court in Dallas County, Texas, alleging breach of contract by Allstate and violations of

Texas Insurance Code §§ 541.060(a)(2) and 541.060(a)(3) by Torres. Plaintiff

requested “the amount of a ‘reasonable settlement offer’ (including medical expenses:

past and future, pain, suffering and mental anguish: past and future, physical

impairment/disability: past and future, lost wages/loss of wage earning capacity)” along

with treble damages under Tex. Ins. Code § 541.152(B) and “costs and reasonable and

necessary attorneys’ fees” pursuant to § 37.009 of the Texas Civil Practice and

Remedies Code. Plaintiff alleged that the amount in controversy was greater than

$100,000 but less than $200,000.


                                                 3
  Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 4 of 22 PageID 237



       Defendants removed the case to federal court on the grounds that Torres, the

non-diverse defendant, was improperly joined because no cause of action against him

had accrued. Defendants then moved to dismiss the claims (Doc. No. 4) against both

Allstate and Torres for failure to state a claim, arguing that a judgment against John

Doe was necessary to trigger Allstate’s duty to pay UI/UIM benefits. Defendants

contend that Torres cannot be sued in his individual capacity as an adjuster and, even

if he can, he did not act in bad faith by denying a claim when the duty to honor the

claim did not exist. Because Plaintiff did not have a judgment against John Doe,

Defendants argue, Plaintiff could not state a claim for breach of contract by Allstate or

violations of the Texas Insurance Code by Torres.

       Plaintiff did not respond to the Motion to Dismiss but filed a Motion to Remand

(Doc. No. 6). In the Motion to Remand, Plaintiff argued that Torres was properly

joined because a judgment against John Doe is not a condition precedent to filing a

claim under Texas Insurance Code Section 541.060. Plaintiff argues that Defendants

conflate the conditions required to bring suit for breach of contract, which requires that

Plaintiff be “legally entitled to recover” damages, with the conditions required to bring

a suit for bad-faith denial, which requires the lower threshold of “reasonably clear”

liability for the insurance carrier.

       Defendants respond that Plaintiff must have a judgment against John Doe before

Defendants are required to provide coverage, so liability cannot be “reasonably clear”

when the duty to cover does not yet exist. Because Plaintiff does not have a judgment,


                                                 4
  Case 3:20-cv-00786-K Document 18 Filed 07/28/20          Page 5 of 22 PageID 238



Defendants argue, Torres cannot be liable for bad faith conduct because liability is not

“reasonably clear.” Because Torres cannot be liable for bad faith conduct, Torres is

improperly joined.

             II.     Applicable Law

      Because Torres’ joinder determines whether this Court has diversity jurisdiction,

the Court first examines whether Torres is properly joined before turning to the Motion

to Dismiss. See Wilson v. State Farm Mut. Auto. Ins. Co., 2020 WL 230853, at *2 (N.D.

Tex. Jan. 15, 2020) (Starr, J.) (The Court “first take[s] up the motion to remand and

address[es] the motion to dismiss only if it retained the case. That is because rulings

on motions to dismiss are typically merits rulings resulting in dismissal with

prejudice.”). A court will find improper joinder if “there is no reasonable basis for the

district court to predict that the plaintiff might be able to recover against an in-state

defendant.” Probasco v. Wal-Mart Stores Texas, L.L.C., 766 F. App'x 34, 36 (5th Cir.

2019), (citing Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en

banc)). To determine whether a defendant is improperly joined, the district “court may

conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of the

complaint to determine whether the complaint states a claim under state law against

the in-state defendant.” Id. “[The] court must view all factual allegations in the light

most favorable to the Plaintiff and any contested issues of fact or ambiguities of state

law must be resolved in plaintiff's favor.” Int'l Energy Ventures Mgmt., L.L.C. v. United

Energy Grp., Ltd., 818 F.3d 193, 204 n.41 (5th Cir. 2016) (citing Travis v. Irby, 326


                                                 5
  Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 6 of 22 PageID 239



F.3d 644, 647 (5th Cir. 2003)). “After all disputed questions of fact and all ambiguities

in the controlling state law are resolved in favor of the non-removing party, the court

determines whether that party has any possibility of recovery against the party whose

joinder is questioned.” Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313

F.3d 305, 312 (5th Cir. 2002).

      The Texas Insurance Code requires that insurers provide UI/UIM insurance. See

Brainard, 216 S.W.3d 809, 812 (Tex. 2006) (“The Insurance Code requires insurers to

offer Texas motorists UIM coverage and mandates that such coverage []provide for

payment to the insured of all sums which he shall be legally entitled to recover as

damages.”). The UIM statute “protects insureds who are legally entitled to recover from

owners or operators of. . .underinsured motor vehicles damages for bodily injury,

sickness, disease, or death, or property damage resulting from the ownership,

maintenance, or use of any motor vehicle.” Tex. Ins. Code § 1952.101(a) (emphasis

added). The Texas Supreme Court interpreted the phrase “legal entitlement to recover”

to mean a Plaintiff must have a judgment establishing the liability and underinsured

status of the other motorist before the insurer’s duty to cover is triggered. Brainard, 216

S.W.3d 809, 818 (Tex. 2006) (citing Henson v. Southern Farm Bureau Casualty Insurance

Company, 17 S.W.3d 652, 653–54 (Tex. 2000)).

       The Texas Insurance Code also recognizes a cause of action when an insurer

denies a claim or refuses to offer a fair settlement where liability is “reasonably clear.”

See Tex. Ins. Code § 541.060(a)(2)(A) (Prohibited conduct includes “failing to attempt


                                                  6
  Case 3:20-cv-00786-K Document 18 Filed 07/28/20          Page 7 of 22 PageID 240



in good faith to effectuate a prompt, fair, and equitable settlement of a claim with

respect to which the insurer’s liability has become reasonably clear.”). The Texas

Supreme Court has held that the statutory “reasonably clear” standard is identical to

the common-law bad-faith standard. See Mid-Century Ins. Co. of Tex. v. Boyte, 80 S.W.3d

546, 549 (Tex. 2002). The Texas Insurance Code allows “a person who sustains actual

damages [to] bring an action against another person for those damages caused by the

other person engaging in an act or practice defined. . .to be an unfair method of

competition or an unfair or deceptive practice in the business of insurance.” Tex. Ins.

Code § 541.151(1). The term “Person” means an individual or business association

“engaged in the business of insurance” and specifically “include[es] an []adjuster.” Tex.

Ins. Code § 541.002(2). An insured’s claim for breach of an insurance contract is

‘distinct’ and ‘independent’ from claims that the insurer violated its extra-contractual

common-law and statutory duties.” USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479,

489 (Tex. 2018).

             III.   Analysis

      In the Motion to Remand, Plaintiff argues that complete diversity does not exist

because Torres and Plaintiff are both citizens of Texas. Allstate does not deny that

Torres is a Texas citizen but contends that the Court should ignore the non-diverse

citizenship of Torres because he was improperly joined. In support, Defendants claim

that: 1) Torres cannot be sued in his individual capacity as an adjuster and 2) even if

he can be sued in his individual capacity, Plaintiff cannot state claim for bad faith


                                                 7
  Case 3:20-cv-00786-K Document 18 Filed 07/28/20          Page 8 of 22 PageID 241



denial because Plaintiff has not established a judgment against John Doe. The Court

disagrees. Because Torres “engages in the business of insurance” as an adjuster, Torres

can be sued in his individual capacity. The Court finds that a judgment is not required

to state a claim for bad faith denial because liability can be “reasonably clear” even

when Plaintiff does not hold a judgment against John Doe. The Court finds that

Plaintiff has stated a viable claim against Torres for denying a claim where liability is

“reasonably clear.” Because a viable cause of action exists against a non-diverse

defendant, the Court lacks subject-matter jurisdiction over the case.

             A. Torres can be sued in his individual capacity as an insurance

                 adjuster.

      The first question is whether Torres can be sued in his individual capacity as an

insurance adjuster under Tex. Ins. Code § 541.060(a). The Texas Insurance Code

allows “a person who sustains actual damages [to] bring an action against another

person for those damages caused by the other person engaging in an act or practice

defined. . .to be an unfair method of competition or an unfair or deceptive practice in

the business of insurance.” Tex. Ins. Code § 541.151(1). The term “Person” means an

individual or business association “engaged in the business of insurance” and

specifically “include[es] an []adjuster.” Tex. Ins. Code § 541.002(2). Section 541.060

is titled “Unfair Settlement Practice” and defines the conduct therein as, ”unfair

method[s] of competition or []unfair or deceptive act[s] or practice[s] in the business

of insurance.” See Tex. Ins. Code § 541.060(a). Because Section 541.060 defines acts


                                                 8
  Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 9 of 22 PageID 242



that are considered unfair or deceptive practices in the business of insurance, the Court

finds that an adjuster who causes another person to sustain damages through one of

the acts listed under Section 541.060 can be sued in his personal capacity.

      While the plain text would lead to the conclusion that an adjuster can be sued

under a Section 541.060, a few courts have rejected this approach, reasoning that “for

an adjuster to be held individually liable, they [sic] have to have committed some act

that is prohibited by the section, not just be connected to an insurance company’s

denial of coverage.” Messersmith v. Nationwide Mut. Fire Ins. Co., 10 F. Supp. 3d 721,

724 (N.D. Tex. 2014) (Solis, J); see also Waste Mgmt., Inc. v. AIG Specialty Ins. Co., WL

3431816, at *12 (S.D. Tex. Aug. 9, 2017) (relying on Messersmith to reject finding an

adjuster liable in his individual capacity); Lopez v. United Prop. & Cas. Ins. Co., 197 F.

Supp. 3d 944, 950 (S.D. Tex. July. 11, 2016) (finding the same); Meritt Buffalo Events

Ctr., LLC v. Cent. Mut. Ins. Co., 2016 WL 931217, at *4 (N.D. Tex. Mar. 11, 2016)

(Fitzwater, J.) (finding the same). The recurring theme in those cases, however, is that

the insurance adjuster did not have settlement authority over the given dispute. See e.g.,

Messersmith, 10 F. Supp. 3d at 724 (“Zimmer cannot be held liable under this section

because, as an adjuster, Zimmer does not have settlement authority on behalf of

Nationwide; her sole role is to assess the damage.”). That both distinguishes the case

before the Court and provides a logical explanation for the difference—an adjuster

cannot act in bad faith where he cannot act at all. Defendants argue that Torres did

not have the authority to offer a settlement because Plaintiff did not have a “legal


                                                 9
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 10 of 22 PageID 243



entitlement to recovery.” But that argument directly contradicts the facts. After

Plaintiff filed his claim, Torres offered Plaintiff $17,459.04. Because Torres did have

the authority to offer a settlement, and did so in the present case, the Court finds that

Torres “engaged in the business of insurance.” Because Torres “engaged in the business

of insurance,” he can be sued in his individual capacity as an adjuster.

       The Western District reached a similar conclusion, observing that while “a few

courts had found that § 541.060(a)(2)(A) applies only to insurers, and not to

adjusters,” other courts have held that § 541.060(a)(2)(A) provides a cause of action

against insurance adjusters, reasoning that adjusters “engage[] in the business of

insurance by investigating, processing, evaluating, approving, and denying claims.”

Trejo v. Allstate Fire & Cas. Ins. Co., 2019 WL 4545614, at *5 –*6 (W.D. Tex. Sept. 19,

2019). In the Notice of Removal, Defendant states that, “federal courts

overwhelmingly hold that adjusters are not liable under Texas Insurance Code sections

541.060(a)(2), (a)(3)” and cites the Court to Wilson, 2020 WL 230853, at *1. Plaintiff

correctly points out that the quote employed by Defendants was the Northern District

summarizing the arguments of the Defendants in that case. The quote was not related

to a finding.

       Considering the procedural posture of the Motion to Remand, even if competing

authority existed, “the split in authority regarding the scope of an insurance adjuster’s

liability under the Texas Insurance Code must be resolved in favor of remand.” Trejo,

2019 WL 4545614, at*6. The Court is persuaded by the Western District. Because an


                                                10
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20            Page 11 of 22 PageID 244



adjuster investigates, processes, evaluates, approves, and denies claims, he “engages in

the business of insurance” for the purpose of § 541.060(a)(2)(A). Because Torres

“engages in the business of insurance,” he can be sued in his individual capacity under

§ 541.060(a)(2)(A).

             B. A state court could find that a judgment is not a precondition to

                 stating a claim under Texas Insurance Code Section §

                 541.060(a)(2)(A).

      Once the Court has established that Torres can be sued in his individual

capacity, the question remains whether there is a claim that Plaintiff can pursue. A

court will find improper joinder if “there is no reasonable basis for the district court to

predict that the plaintiff might be able to recover against an in-state defendant.”

Probasco, 766 F. App'x at 36, (citing Smallwood, 385 F.3d at 573 (5th Cir. 2004)).

Plaintiff brings his claim against Torres under Section § 541.060(a)(2)(A) which states:

“It is an unfair method of competition or an unfair or deceptive act or practice in the

business of insurance to engage in the following unfair settlement practices with respect

to a claim by an insured or beneficiary: failing to attempt in good faith to effectuate a

prompt, fair, and equitable settlement of a claim with respect to which the insurer's

liability has become reasonably clear.” Tex. Ins. Code § 541.060(a)(2)(A) (emphasis

added). Because the claim against the non-diverse defendant falls under §

541.060(a)(2)(A), the question is whether Defendants’ liability can be “reasonably

clear” even though Plaintiff does not hold a judgment against John Doe.


                                                 11
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20            Page 12 of 22 PageID 245



      To establish a breach of contract for UI/UIM claims, Texas law requires that the

insured hold a legal judgment against the tortfeasor. “Texas motorists UIM coverage

and mandates that such coverage: provide for payment to the insured of all sums which

he shall be legally entitled to recover.” Brainard, 216 S.W.3d at 812. The Texas

Supreme Court has interpreted the phrase “legally entitled to recover” to mean that

the insured must have a judgment establishing liability before the contractual duty of

the insurer is triggered. See id. at 818. (“[[T]he [underinsured-motorist] insurer is under

no contractual duty to pay benefits until the insured obtains a judgment establishing

the liability and underinsured status of the other motorist. Neither requesting

[underinsured-motorist] benefits nor filing suit against the insurer triggers a contractual

duty to pay.”). The parties agree that Brainard requires Plaintiff to establish John Doe’s

liability as condition to the breach of contract claim.

      On the other hand, Chapter 541 only requires that liability be “reasonably clear”

for Plaintiff to state a claim of bad faith denial against Torres. See Tex. Ins. Code §

541.060(a)(2)(A). The Texas Supreme Court has held that the statutory “reasonably

clear” standard is identical to the common-law bad-faith standard. See Mid-Century Ins.

Co. of Tex., 80 S.W.3d at 549. Plaintiff argues that a reasonable basis for a claim against

Torres exists because a court could find that Defendants’ liability was “reasonably

clear” and Torres settlement offer was neither in good faith nor complied with the

“reasoned explanation” requirement under 541.060(a)(3). Defendants respond that

the duty to honor the claim does not exist until John Doe’s liability is established, so


                                                 12
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 13 of 22 PageID 246



Torres cannot be acting in bad faith by offering a settlement where one was not

required. Defendants do not offer a rebuttal for the allegedly insufficient explanation.

When examining the joinder, the Court only asks if there is a reasonable basis for the

state court to find Torres liable without an existing judgment.

      Because the statutes delineate between “legally entitled to recover” and

“reasonably clear” liability, a state court could find that a judgment is not a

precondition to recovery under Texas Insurance Code § 541.060(a)(2)(A). An insured’s

claim for breach of an insurance contract is ‘distinct’ and ‘independent’ from claims

that the insurer violated its extra-contractual common-law and statutory duties. USAA

Tex. Lloyds Co., 545 S.W.3d at 489. Because the “reasonably clear” standard has been

interpreted as identical to the common law bad faith standard, Plaintiff’s claim under

Texas Insurance Code § 541.060(a)(2)(A) is ‘distinct’ and ‘independent’ from

Plaintiff’s breach of contract claims. Because the § 541.060(a)(2)(A) claim is distinct

and independent from the breach claims, the Court finds that a state court could find

that a judgment against John Doe is not necessary for stating a claim against Torres for

bad-faith denial.

      The Western District confronted the same question under virtually identical

facts in Trejo v. Allstate Fire & Cas. Ins. Co., 2019 WL 4545614. There, the court relied

on Fifth Circuit precedent, stating that “In Hamburger, the Fifth Circuit observed that,

if bad-faith claims were available only after an insured’s legal entitlement to recovery

was established, an insured ‘could never successfully assert a bad faith claim against his


                                                13
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 14 of 22 PageID 247



insurer for failing to attempt a fair settlement of a UIM claim.’” Trejo, 2019 WL

4545614, at *7 (citing Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875, 880–

81 (5th Cir. 2004)). The Fifth Circuit relied on Texas Supreme Court precedent that

an insurer’s common-law and statutory duties of good faith and fair dealing do not

extend beyond entry of judgment in favor of its insured. Hamburger, 361 F.3d at 880.

“Because an insured does not have a bad-faith cause of action against an insurer after

there is a judgment against the insurer, ‘at which time there are no longer duties of

good faith and the relationship becomes one of judgment debtor and creditor.’” Id.

(citing Mid–Century Ins. Co. of Tex. v. Boyte, 80 S.W.3d 546, 549 (Tex. 2002)). “With

this concern in mind, the Fifth Circuit rejected the argument. . .that liability cannot be

reasonably clear until the insured is found in a legal proceeding to be entitled to

recover.“ Trejo, 2019 WL 4545614, at *7.

      Defendants argue that Hamburger is distinguishable from the current case and,

either way, is no longer applicable following the Texas Supreme Court’s holding in

Brainard. Because Hamburger is distinguishable, Defendants claim that Trejo does not

apply as a result. Defendants argue that Hamburger is distinguishable because it does

not involve a claim adjuster nor the fraudulent joinder inquiry. Per the earlier analysis,

an adjuster can be sued in his individual capacity. And the fact that the Court is

conducting a joinder inquiry does not negate the applicability of Hamburger’s legal

holding. If anything, it requires a lower threshold than a merits inquiry because the

Court resolves any ambiguities in favor of Plaintiff before asking whether a state court


                                                14
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 15 of 22 PageID 248



could find that Plaintiff has stated a claim against Torres. The Court is not persuaded

that these distinctions negate the application of Hamburger and Trejo. Defendants

further argue that Hamburger was a summary judgment ruling on the parties’ dispute

under the DTPA and Texas Insurance Code. This procedural posture is different from

the present case, which was brought under the Declaratory Judgment Act. Other than

point out the procedural difference, Defendants offer no reasoning as to why this would

undermine the legal conclusion in Hamburger. The Court finds that Hamburger’s holding

is controlling and directly relevant to the case at bar.

       Two years after Hamburger, the Texas Supreme Court in Brainard reiterated its

holdings that interpreted the phrase “legally entitled to recover” as requiring a

judgment establishing liability. See Brainard, 216 S.W.3d at 818. There, the Texas

Supreme Court was analyzing whether prejudgment interest is included in what a

UI/UIM claimant is “legally entitled to recover as damages” and decided that “UIM

insurance [only] covers prejudgment interest that the underinsured motorist would owe

the insured.” See id. at 812–15. The Texas Supreme Court held that:

              We have determined that this language means the UIM insurer is under

              no contractual duty to pay benefits until the insured obtains a judgment

              establishing the liability and underinsured status of the other motorist.

              Neither requesting UIM benefits nor filing suit against the insurer triggers

              a contractual duty to pay.

              Brainard, 216 S.W.3d at 818 (citing Henson, 17 S.W.3d at 653–54).


                                                 15
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20           Page 16 of 22 PageID 249



      The Texas Supreme Court also analyzed a different section of the Texas

Insurance Code which awards attorney fees to insurance-claimants who must seek

counsel to enforce their insurance contract. See id. at 817 (analyzing Tex. Civ. Prac. &

Rem. Code § 38.002). Defendants focus on the language of this section in support of

their argument that Brainard nullifies Hamburger’s analysis of § 541.060(a)(2)(A).

When suing under § 38.002, the insurance-claimant must show that the insurer failed

to pay the “just amount” owed within 30 days of presentment of the claim. Id. The

Texas Supreme Court was analyzing whether the claimant could receive attorney fees

under § 38.002 when the insurer did not honor the UI/UIM claim within 30 days of

presentment. See id. But presentment alone does not trigger the contractual duty to pay

a UI/UIM claim. Id. at 818. As a result, the claimant was not entitled to attorney fees

under Chapter 38. Id. at 819.

      The Texas Supreme Court’s holding in Brainard does not negate the Fifth

Circuit’s analysis in Hamburger. The Western District relied on Hamburger to reject the

argument “that liability cannot be reasonably clear until the insured is found in a legal

proceeding to be entitled to recover.” Trejo, 2019 WL 4545614, at *7. Defendants

argue that Trejo incorrectly “circumnavigates” the Texas Supreme Court’s decision in

Brainard, which was issued after Hamburger. The Court disagrees with Defendants’

characterization of Trejo’s analysis as “circumnavigating” considering the Western

District addressed the relationship between Hamburger and Brainard in five paragraphs

over 3 pages. See id. at *7–*9; Circumnavigate, Merriam-Webster.com Dictionary (July


                                                16
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20          Page 17 of 22 PageID 250



28, 2020), https://www.merriam-webster.com/dictionary/circumnavigate (“To go

around instead of through.”). The Western District observed that:

             Brainard did not address whether an insured may assert a bad-faith claim

             against her insurer before litigating the other motorist’s liability and

             underinsured status. Instead, Brainard held only that a plaintiff may not

             be awarded pre-judgment interest on a breach-of-contract claim against

             her insurer for failure to pay benefits before securing a judgment

             establishing a third party’s liability for the damages resulting from the

             third party’s negligence.

             Trejo, 2019 WL 4545614, at *8.

      The Western district observed that “Allstate’s interpretation of Brainard would

require this Court to ascribe the same meaning to the phrases “legally entitled to

recover” and “reasonably clear,” thereby “violat[ing] the axiomatic rule that when a

legislature uses different text in adjacent statutes it intends that the different terms

carry a different meaning.” Id. The Western District concluded that, “because

Hamburger focuses specifically on § 541.060 claims containing the phrase ‘reasonably

clear,’ and Brainard addresses only § 1952.101 claims containing the phrase ‘legally

entitled to recover,’ Brainard does not address or call into doubt Hamburger’s holding.”

Id. Defendants cite the Court to this exact quote and curiously claims, “the fact that

Hamburger focuses specifically on § 541.060 claims is exactly why it (and by

extrapolation, Trejo) cannot apply here.” The Court believes that the cited text leads to


                                                17
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20            Page 18 of 22 PageID 251



the opposite conclusion. The contractual claim and the extra-contractual claim are

separate causes of action that warrant separate analysis. The fact that Hamburger

focuses on § 541.060 is the exact reason it does apply here and why Brainard doesn’t

modify the analysis.

       Because the contractual and extra-contractual claims are distinct and

independent, the Court does not extrapolate Brainard onto Fifth Circuit and Texas

Supreme Court precedent addressing § 541.060(a)(2)(A). Because the phrases “legally

entitled to recover” and “reasonably clear” liability have separate meanings, a state

court could find that a judgment is not necessary to establish a claim under §

541.060(a)(2)(A).

              C. Plaintiff alleged facts that established there is a “reasonable

                 basis” for a court to find that Allstate’s obligation was

                 “reasonably clear.”

       Because Plaintiff has shown that a state court could find that a judgment is not

necessary to bring a claim under Section 541, the Court turns to the allegations to see

if a state court could find that Torres violated Tex. Ins. Code § 541.060(a)(2)(A) or

(a)(3). A court will find improper joinder if “there is no reasonable basis for the district

court to predict that the plaintiff might be able to recover against an in-state

defendant.” Probasco, 766 F. App'x at 36 (citing Smallwood, 385 F.3d at 573). To

determine whether a defendant is improperly joined, the district “court may conduct a

Rule 12(b)(6)-type analysis, looking initially at the allegations of the complaint to


                                                  18
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20            Page 19 of 22 PageID 252



determine whether the complaint states a claim under state law against the in-state

defendant.” Id. “[The] court must view all factual allegations in the light most favorable

to the Plaintiff and any contested issues of fact or ambiguities of state law must be

resolved in plaintiff's favor.” Int'l Energy Ventures Mgmt., L.L.C., 818 F.3d at 204 n.4

(citing Travis, 326 F.3d at 647). Plaintiff alleges that:

              1. On May 29, 2019, Plaintiff was involved in a 3-car accident caused by

                 John Doe in which Plaintiff sustained serious injuries. John Doe fled

                 the scene and his identity could not be ascertained for recovery

                 purposes.

              2. At the time of the accident, Plaintiff was acting in a reasonable and

                 prudent manner and did not cause the accident.

              3. On November 14, 2019, Plaintiff sent a package of all documents

                 necessary to evaluate Plaintiff’s claim to Allstate which included bills

                 for past medical treatment totaling over $29,000, including over

                 $18,000 related to the emergency room visit on the date of the

                 collision.

              4. On December 12, 2019, Torres responded to Phillip James’ demand

                 by offering $17,459.04.

              5. On December 16, 2019, Plaintiff’s counsel sent a letter to Allstate

                 rejecting the low offer and asking Allstate’s adjuster to provide a




                                                  19
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20            Page 20 of 22 PageID 253



                 reasonable explanation of the basis for his low offer as required by the

                 Texas Insurance Code.

              6. On January 8, 2020, Torres responded to Plaintiff’s December 16,

                 2019 letter by raising his offer by $1,000. As for the explanation,

                 Torres stated that “the emergency room bill had multiple diagnostic

                 charges that were highly priced.” At the time of filing suit, no other

                 explanation has been provided.

       Because the joinder analysis is about Torres, the question is whether a state court

could find a cause of action under Section 541. Texas Insurance Code § 541.060

(a)(2)(A) requires Torres to “attempt in good faith to effectuate a prompt, fair, and

equitable settlement of a claim with respect to which the insurer's liability has become

reasonably clear.” Because Plaintiff was seriously injured by a driver who fled the scene

(and is therefore a UI/UIM motorist) and provided documentation for his medical

claims, a state court could find that Allstate’s liability was reasonably clear.

       A state court could find, given Allstate’s reasonably clear liability, Torres’

settlement offer was not fair or in good faith because it was less than the documented

medical expenses. Texas Insurance Code § 541.060 (a)(3) required that Torres provide

“a reasonable explanation of the basis in the policy, in relation to the facts or applicable

law” for the settlement offer he made. In response to Plaintiff’s request for an

explanation about the settlement amount, Torres responded that “the emergency room

bill had multiple diagnostic charges that were highly priced.” The letter does not explain


                                                 20
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20            Page 21 of 22 PageID 254



why the offered amount was about $11,000 less than proven medical expenses. The

explanation does not even say the diagnostics were unreasonable, but only that they

were highly priced. Considering Plaintiff had been in a serious car accident, it is not

unreasonable that he might incur significant medical expenses. This explanation is

unclear about the past medical expenses and does not even attempt to respond to the

rest of the demand, which included future medical expenses, property damage, past

and future pain and suffering, and past and future mental anguish. Given these

allegations, a state court could find that Torres did not provide “a reasonable

explanation of the basis in the policy, in relation to the facts or applicable law” for the

settlement offer he made.

      Because a state court could find that Torres violated Section 541, the Court

finds that Plaintiff has shown a reasonable basis for a cause of action.

             IV.    Conclusion

      Because Torres “engages in the business of insurance” as an adjuster, Torres can

be sued in his individual capacity. The Court finds that a judgment is not required to

state a claim for bad faith denial because liability can be “reasonably clear” even when

Plaintiff does not hold a judgment against John Doe. Because Plaintiff has alleged facts

that could lead a state court to find Torres violated Section 541, the Court finds that

Plaintiff has stated a viable for claim against Torres for denying a claim where liability

is “reasonably clear” and falling to provide a reasonable explanation for the proposed

settlement. Because a viable cause of action exists against a non-diverse defendant, the


                                                 21
 Case 3:20-cv-00786-K Document 18 Filed 07/28/20         Page 22 of 22 PageID 255



Court lacks subject-matter jurisdiction over the case. Because the Court lacks subject-

matter jurisdiction, Plaintiff’s Motion to Remand (Doc. No. 6) is GRANTED and

Defendants’ Motion to Dismiss (Doc. No. 4) is DENIED AS MOOT.

      SO ORDERED.

      Signed July 28th, 2020.




                                              ____________________________________
                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE




                                               22
